

116 HR 8051 IH: United States Manufacturing Availability of Domestic Equipment Act
U.S. House of Representatives
2020-08-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8051IN THE HOUSE OF REPRESENTATIVESAugust 14, 2020Mr. McKinley (for himself and Mr. Trone) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require personal protective equipment to be acquired from domestic producers for the Strategic National Stockpile.1.Short titleThis Act may be cited as the United States Manufacturing Availability of Domestic Equipment Act or the US MADE Act of 2020.2.Domestic purchasing requirement for personal protective equipment acquisitions for the Strategic National StockpileSection 319F–2(a) of the Public Health Service Act (42 U.S.C. 247d–6b(a)) is amended by adding at the end the following:(6)Domestic purchasing requirement for personal protective equipment(A)RequirementExcept as provided in subparagraphs (C) and (D), funds appropriated or otherwise available to the Secretary for the Strategic National Stockpile may not be used for the procurement of an item described in subparagraph (B) unless the item was grown, reprocessed, reused, or produced in the United States.(B)Covered itemsAn item described in this subparagraph is an article or item of—(i)personal protective equipment (including surgical masks, respirator masks, face shields, surgical and isolation gowns, and head and foot coverings) or clothing (and the materials and components thereof), other than sensors, electronics, or other items added to, and not normally associated with, such personal protective equipment or clothing;(ii)sanitizing and disinfecting wipes, privacy curtains, beds and bedding, testing swabs, gauze and bandages, tents, tarpaulins, covers, or bags; or(iii)any other textile medical supplies and equipment described in paragraph (1).(C)Availability exceptionSubsection (a) shall not apply to an item described in subparagraph (B)— (i)that is, or that includes, a material listed in section 25.104 of the Federal Acquisition Regulation as one for which a non-availability determination has been made; or(ii)as to which the Secretary determines that a sufficient quantity of a satisfactory quality of such item that is grown, reprocessed, reused, or produced in the United States cannot be procured as, and when, needed at United States market prices. (D)Exception for small purchasesSubparagraph (A) shall not apply to purchases for amounts that do not exceed $150,000. A proposed purchase or contract for an amount in excess of $150,000 may not be divided into several purchases or contracts for lesser amounts in order to qualify for the exception under this subparagraph.(E)Geographic coverageIn this section, the term United States means the several states, the District of Columbia, the United States territories and possessions, and the Freely Associated States. (F)Notification required within 7 days after contract award if certain exceptions appliedIn the case of any contract for the procurement of an item described in subparagraph (B), if the Secretary applies the exception described in subparagraph (C) with respect to that contract, the Secretary shall, not later than 7 days after the awarding of the contract, post a notification that the exception has been applied on the internet website maintained by the General Services Administration known as FedBizOps.gov (or any successor site).(G)Training during fiscal year 2021(i)In generalThe Secretary shall ensure that each member of the acquisition workforce in the Department of Health and Human Services who participates personally and substantially in acquisitions on a regular basis receives training during fiscal year 2021 on the requirements of this paragraph and the regulations implementing this paragraph.(ii)Inclusion of information in new training programsThe Secretary shall ensure that any training program for the acquisition workforce developed or implemented after fiscal year 2021, includes comprehensive information on the requirements described in subparagraph (A).(H)Application to other agenciesIf responsibility for maintaining the Strategic National Stockpile is transferred from the Department of Health and Human Services to any other Federal department or agency, the provisions of this paragraph shall apply to the head of such department or agency.(I)Effective dateThis paragraph shall apply with respect to contracts entered into by the Department of Health and Human Services beginning 60 days after the date of enactment of this paragraph..3.Investment credit for qualifying medical personal protective equipment manufacturing projects(a)In generalSubpart E of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 48C the following new section:48D.Qualifying medical personal protective equipment manufacturing project credit(a)In generalFor purposes of section 46, the qualifying medical personal protective equipment manufacturing project credit for any taxable year is an amount equal to 30 percent of the qualified investment for such taxable year with respect to any qualifying medical personal protective equipment manufacturing project of the taxpayer.(b)Qualified investment(1)In generalFor purposes of subsection (a), the qualified investment for any taxable year is the basis of eligible property placed in service or continued in service by the taxpayer during such taxable year which is part of a qualifying medical personal protective equipment manufacturing project.(2)Certain qualified progress expenditures rules made applicableRules similar to the rules of subsections (c)(4) and (d) of section 46 (as in effect on the day before the enactment of the Revenue Reconciliation Act of 1990) shall apply for purposes of this section.(3)LimitationThe amount which is treated as the qualified investment for all taxable years with respect to any qualifying medical personal protective equipment manufacturing project shall not exceed the amount designated by the Secretary as eligible for the credit under this section.(c)Definitions(1)Qualifying medical personal protective equipment manufacturing project(A)In generalThe term qualifying medical personal protective equipment manufacturing project means a project—(i)which re-equips, expands, establishes, or continues existing medical personal protective equipment production of—(I)any item described in paragraph (6)(B) of section 319F–2(a) of the Public Health Service Act (42 U.S.C. 247d–6b(a)), or(II)any textile products for medical applications which are not described in subclause (I), as identified by the Secretary, in consultation with the Secretary of Health and Human Services, and(ii)any portion of the qualified investment of which is certified by the Secretary under subsection (d) as eligible for a credit under this section.(B)ExceptionSubclause (I) of subparagraph (A)(i) shall not include sensors, electronics, or other items added to, and not normally associated with, equipment or clothing described in such subclause.(2)Eligible propertyThe term eligible property means any property—(A)which is necessary for the production of property described in paragraph (1)(A)(i),(B)which is—(i)tangible personal property, or(ii)other tangible property (not including a building or its structural components), but only if such property is used as an integral part of the manufacturing facility described in such paragraph, and(C)with respect to which depreciation (or amortization in lieu of depreciation) is allowable.(d)Qualifying medical personal protective equipment manufacturing project program(1)Establishment(A)In generalNot later than 90 days after the date of enactment of this section, the Secretary, in consultation with the Secretary of Health and Human Services, shall establish a qualifying medical personal protective equipment manufacturing project program to consider and award certifications for qualified investments eligible for credits under this section to qualifying medical personal protective equipment manufacturing project sponsors.(B)LimitationThe total amount of credits that may be allocated under the program shall not exceed $7,500,000,000.(2)Certification(A)Application periodEach applicant for certification under this paragraph shall submit an application (containing such information as the Secretary may require) during the 1-year period beginning on the date the Secretary establishes the program under paragraph (1).(B)Time to meet criteria for certificationEach applicant for certification shall have 1 year from the date of acceptance by the Secretary of the application during which to provide to the Secretary evidence that the requirements of the certification have been met.(C)Period of issuanceAn applicant which receives a certification shall have 2 years from the date of issuance of the certification in order to place the project in service and if such project is not placed in service by that time period, then the certification shall no longer be valid.(3)Selection criteriaIn determining which qualifying medical personal protective equipment manufacturing projects to certify under this section, the Secretary shall take into consideration which projects—(A)will provide the greatest domestic job creation and retention (both direct and indirect) during the credit period,(B)will provide the largest amount of medical personal protective equipment for which there is the greatest need for purposes of the Strategic National Stockpile (as described in section 319F–2(a) of the Public Health Service Act (42 U.S.C. 247d–6b(a))),(C)have the greatest potential for helping to achieve medical manufacturing independence for the United States, and(D)have the greatest potential to meet sudden surges in demand for personal protective equipment.(4)Review and redistribution(A)ReviewNot later than 3 years after the date of enactment of this section, the Secretary shall review the credits allocated under this section as of such date.(B)RedistributionThe Secretary may reallocate credits awarded under this section if the Secretary determines that—(i)there is an insufficient quantity of qualifying applications for certification pending at the time of the review, or(ii)any certification made pursuant to paragraph (2) has been revoked pursuant to paragraph (2)(B) because the project subject to the certification has been delayed as a result of third party opposition or litigation to the proposed project.(C)ReallocationIf the Secretary determines that credits under this section are available for reallocation pursuant to the requirements set forth in paragraph (2), the Secretary is authorized to conduct an additional program for applications for certification.(5)Disclosure of allocationsThe Secretary shall, upon making a certification under this subsection, publicly disclose the identity of the applicant and the amount of the credit with respect to such applicant..(b)Conforming amendments(1)Section 46 of the Internal Revenue Code of 1986 is amended—(A)by striking and at the end of paragraph (5);(B)by striking the period at the end of paragraph (6) and inserting , and; and(C)by adding at the end the following:(7)the qualifying medical personal protective equipment manufacturing project credit..(2)Section 49(a)(1)(C) of such Code is amended—(A)by striking and at the end of clause (iv);(B)by striking the period at the end of clause (v) and inserting , and; and(C)by adding at the end the following:(vi)the basis of any property which is part of a qualifying medical personal protective equipment manufacturing project under section 48D..(3)The table of sections for subpart E of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 48C the following new item:Sec. 48D. Qualifying medical personal protective equipment manufacturing project credit..(c)Effective dateThe amendments made by this section shall apply to property the construction of which begins after December 31, 2019. 